                         DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

UNITED STATES OF AMERICA f/u/b/o          )
TIP TOP CONSTRUCTION CORP.,               )
                                          )
                  Plaintiff,              )
            v.                            )                  Civil Action No. 2017-0026
                                          )
CMGC BUILDING CORP. and ENDURANCE )
AMERICAN INSURANCE COMPANY,               )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Andrew C. Simpson, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Emily A. Shoup, Esq.,
St. Thomas, U.S.V.I.
Richard C. Gagliuso, Esq.,
Manchester, NH
       For Defendants

                                    MEMORANDUM OPINION

Lewis, Chief Judge

         THIS MATTER comes before the Court on the “Motion[s] to Dismiss and Alternative

Motion[s] to Stay Pending Mediation” (collectively, “Motions”) filed by Defendants CMGC Building

Corp. (“CMGC”) and Endurance American Insurance Company (“Endurance”) (collectively,

“Defendants”) (Dkt. Nos. 16, 17), 1 and Plaintiff United States of America f/u/b/o Tip Top

Construction Corp.’s (“Tip Top”) Opposition to Defendants’ Motions (“Opposition”) (Dkt. No. 28).

For the reasons that follow, the Court will deny Defendants’ Motions to Dismiss and will deny without

prejudice Defendants’ Alternative Motions to Stay Pending Mediation.




1
    Although filed separately, Defendants’ Motions raise identical arguments.
                                                BACKGROUND

       In this federal construction contract case, Tip Top brings statutory and breach of contract

claims against Defendants arising out of Defendants’ alleged failure to provide payment to Tip Top

for subcontracting work it performed on a construction project at the Salt River Bay National Historic

Park and Ecological Preserve (“Salt River Bay”) on St. Croix. As alleged in Tip Top’s Complaint,

CMGC entered into a construction contract with the United States of America for the construction of

a building at Salt River Bay intended for use by the National Park Service as a “Coastal Studies

Outpost.” (Dkt. No. 1 at ¶¶ 7-8). CMGC and Endurance executed and delivered a payment bond to

the United States for the protection of all persons supplying labor and material in carrying out work

under CMGC’s contract. Id. at ¶ 10. CMGC and Tip Top later entered into a subcontract (“the

Subcontract”) under which Tip Top would provide various construction services for the project at

Salt River Bay. Id. at ¶¶ 12-15. Tip Top alleges that it performed its obligations under the Subcontract,

but that CMGC breached the Subcontract by refusing to pay Tip Top in full for services provided. Id.

at ¶¶ 37-38. Tip Top filed a complaint seeking relief against CMGC and Endurance as CMGC’s

surety, and the instant Motions followed.


                                                  DISCUSSION

       In their Motions to Dismiss, Defendants contend that Tip Top’s claims should be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) because Tip

Top made no attempt to mediate its dispute with CMGC prior to filing suit as required by the

Subcontract. (Dkt. No. 17 at 2-4). Alternatively, Defendants request that the Court stay this matter

pending mediation by the parties. Id. at 7-9. Tip Top argues that Defendants’ Motions to Dismiss

should be denied because they rely on a matter not contained in the pleadings or the exhibits that are

properly before the Court at the Rule 12(b)(6) stage—namely, Defendants’ allegation that Tip Top

made no attempt to mediate its dispute with CMGC before bringing suit. (Dkt. No. 28 at 1-2). Tip
                                                   2
Top also maintains that it did in fact request to mediate its dispute before filing its Complaint. Id. at

2. Tip Top does not oppose Defendants’ Alternative Motions to Stay Pending Mediation. Id. at 5.


          A.     Applicable Legal Principles

          In ruling on a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), courts

accept a plaintiff’s “factual allegations as true, [and] construe the complaint in the light most favorable

to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quotation omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          At the Rule 12(b)(6) stage, “courts generally consider only the allegations contained in the

complaint, exhibits attached to the complaint and matters of public record.” Pension Ben. Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (citations omitted). However, courts

may also “consider an undisputedly authentic document that a defendant attaches as an exhibit to a

motion to dismiss if the plaintiff’s claims are based on the document.” Id. (citations omitted). If

“matters outside the pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under [Federal] Rule [of Civil Procedure] 56.” Bruni v. City of

Pittsburgh, 824 F.3d 353, 360 (3d Cir. 2016) (quoting FED. R. CIV. P. 12(d)). Where a court converts

a motion to dismiss into a motion for summary judgment, “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Id. (quoting FED. R. CIV. P.

12(d)).


          B.     Analysis

          In support of their contention that Tip Top’s Complaint fails to state a claim upon which relief

may be granted, Defendants attach a copy of the Subcontract to their Motions to Dismiss, and point


                                                     3
the Court to Article 13 of the Subcontract addressing “Claims and Disputes” (“Disputes Provision”).

The relevant portion of the Disputes Provision provides:

       If a dispute arises regarding any claim . . . or regarding any other matter arising out of
       or relating to this Master Subcontract, or the breach thereof, which cannot be settled
       through direct negotiations between the parties, the parties agree to endeavor to settle
       the dispute by mediation . . . before proceeding to arbitration or litigation.

(Dkt. No. 17-1 at 10). Defendants argue that the Disputes Provision establishes that Tip Top was

required to attempt to mediate its dispute with CMGC as a condition precedent to bringing suit. In

light of their assertion that Tip Top failed to mediate the instant dispute or take any steps to seek or

request mediation prior to commencing litigation, Defendants contend that the Court should dismiss

Tip Top’s Complaint for failure to state a claim on the basis of its failure to satisfy this condition

precedent. (Dkt. No. 17 at 4).

       In response, Tip Top appears to concede that the Subcontract’s Disputes Provision applies to

the claims advanced in its Complaint, such that it was required to attempt to mediate its dispute prior

to bringing suit. 2 However, Tip Top contests Defendants’ assertion that it failed to request mediation

of the dispute giving rise to its Complaint, and argues that it would be inappropriate to grant

Defendants’ Motions to Dismiss on the basis of Defendants’ contested allegation. In other words, Tip

Top argues that the assertion underlying Defendants’ Motions—that Tip Top failed to request

mediation prior to bringing suit—represents a factual matter outside of the pleadings about which a

determination cannot properly be made under the Rule 12(b)(6) standard. Tip Top thus contends that

the Court should either (1) exclude Defendants’ assertion that Tip Top failed to request mediation

from consideration in ruling on the Motions to Dismiss, or (2) convert Defendants’ Motions to




2
  Tip Top also recognizes that the Court may properly consider the Subcontract at the motion to
dismiss stage because Tip Top’s claims are based on the Subcontract. (Dkt. No. 28 at 3).
                                                4
Dismiss into motions for summary judgment under Rule 56 and provide Tip Top with an opportunity

to respond to Defendants’ allegation that it failed to request mediation. (Dkt. No. 28 at 1-2).

          The Court agrees that Tip Top’s position must prevail. Defendants do not contend in their

Motions to Dismiss that the allegations in Tip Top’s Complaint, accepted as true, fail to state a

plausible claim for relief. Instead, Defendants ask the Court to accept as true their assertion—

contested by Tip Top—that Tip Top failed to satisfy the condition precedent of requesting mediation

before bringing suit, and to dismiss Tip Top’s Complaint on that basis. This approach runs contrary

to the Rule 12(b)(6) legal standard. Accordingly, the Court must exclude Defendants’ assertion that

Tip Top made no attempt to mediate its dispute from consideration in resolving the Motions to

Dismiss. Because Defendants’ Motions to Dismiss are premised on this assertion, the Court will deny

the Motions.

          Even if the Court were to convert Defendants’ Motions to Dismiss into motions for summary

judgment—which the Court declines to do—it is apparent from the current record that the Motions

would fail even in the absence of an additional response from Tip Top. Tip Top has come forward

with evidence in the form of a June 16, 2016 letter from Tip Top representative Joe Hollins to CMGC

attached as Exhibit A to Tip Top’s Opposition indicating that Tip Top made a request for mediation

prior to filing its Complaint. (Dkt. No. 28-1). 3 At a minimum then, a genuine dispute exists as to

whether Tip Top requested mediation prior to filing its Complaint, and a grant of summary judgment


3
    The letter states, in pertinent part:

          This letter is being written to request a mediation session pursuant to section 13 of our
          executed subcontract agreement by means of a private mediation even though section
          13, G of the subcontract states that all claims in excess of fifty thousand dollars must
          be decided by a competent court. Please provide us with your choice of a qualified
          mediator which meets the requirements set forth in the subcontract so that we can
          review and approve their capabilities and experience in order to schedule a private
          mediation at your earliest convenience or within 60 days of the date of this notice as
          prescribed by the subcontract.

                                                     5
to Defendants on the ground that Tip Top failed to request mediation would be improper. See FED R.

CIV. P. 56(a) (“The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”) (emphasis

added). As such, converting Defendants’ Motions to Dismiss into motions for summary judgment

would have no effect on the outcome here.

       With regard to Defendants’ Alternative Motions to Stay Pending Mediation, the Court notes

that the parties engaged in a Court-imposed mediation conference on February 27, 2018. (Dkt. No.

25). Although Tip Top does not oppose Defendants’ request to stay proceedings in this case “until

the mediation that began on February 27[, 2018] has been completed[,]” the parties represented during

a June 25, 2018 status conference before Magistrate Judge George W. Cannon, Jr., that efforts to

resolve this matter through mediation were unsuccessful. 4 While it therefore appears that efforts to

mediate this case have run their course, the Court, by its ruling here, renders no opinion on whether

the Court-imposed mediation satisfies the requirements of the Subcontract. Accordingly, the Court

will deny Defendants’ Alternative Motions to Stay Pending Mediation without prejudice.


                                                CONCLUSION

       For the reasons discussed above, the Court will deny Defendants’ Motions to Dismiss and

Alternative Motions to Stay Pending Mediation. An appropriate Order accompanies this

Memorandum Opinion.

Date: August 7, 2019                                         _______/s/_______
                                                             WILMA A. LEWIS
                                                             Chief Judge




4
  As represented in the Mediation Report filed by Mediator Henry C. Smock, Esq., the parties agreed
during the February 27, 2018 mediation conference to return for a second mediation conference
“within the next three weeks.” (Dkt. No. 25 at 1). It is unclear from the docket whether the parties in
fact returned for a second mediation conference.
                                                  6
